Citation Nr: 1725822	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-33 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder.  


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 2004 to February 2009.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a August 2010 rating decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran's claim has been adjudicated based on multiple psychiatric diagnoses related to the Veteran's service and, therefore, the claim for an increased rating for bipolar affective disorder type II has been recharacterized as an acquired psychiatric disorder to encompass any psychiatric disorder shown by the record however diagnosed, including bipolar disorder, anxiety, depression, and posttraumatic stress disorder (PTSD).  (See, e.g., August 17, 2010 Rating Decision).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a psychological examination in December 2015 to determine the severity of his service-connected psychiatric disability.  This examination was cancelled because the Veteran was working outside of the United States.  A note indicates that the examingation was requested at a different location,  but the request was never completed and the examination was never conducted. 

VA treatment records and correspondence from the Veteran have shown worsening mental health symptoms since his last VA examination in March 2009.  In order for the Board to determine the true degree of the Veteran's psychiatric disability, a new examination must be conducted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Veteran has returned to the United States periodically (while on leave from his work overseas) to receive VA treatment.  The AOJ should attempt to schedule the psychological evaluation while the Veteran is in the United States. If this is not possible, the Veteran's record should be forwarded to an examiner to obtain an opinion on the current severity of the Veteran's psychological symptoms based on the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should arrange for an appropriate VA examination to assess the current severity of the Veteran's service-connected acquired psychiatric disorder.  The Veteran has been working overseas but periodically returns to the United States.  The AOJ should contact the Veteran [BY EMAIL OR BY PHONE IF NECESSARY] to determine WHEN he will be in the United States and schedule an examination FOR THAT TIME.  

2. The Veteran's entire record must be reviewed by the examiner in conjuction with the examination.  Pathology, symptoms (frequency, duration, and severity), and any associated impairment of function should be described in detail.  The current severity of the Veteran's acquired psychiatric disorder should be described in a way that would allow for application of the rating criteria in 38 C.F.R. § 4.130. 

3. IN THE ALTERNATIVE, ONLY IF THE AOJ IS UNABLE, AFTER NUMEROUS (DOCUMENTED) ATTEMPTS, TO CONTACT THE VETERAN TO SCHEDULE AN EXAMINATION, the AOJ should obtain an opinion from an appropriate provider regarding the current severity of the Veteran's acquired psychiatric disorder, based on the evidence of record.  The Veteran's entire record must be reviwed by the opinion provider.  The current severity of the Veteran's acquired psychiatric disorder should be described in a way that would allow for application of the rating criteria in 38 C.F.R. § 4.130. 

4. After undertaking the above actions and any other necessary development, the AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran an opportunity to respond, and return the record to the Board. 

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this claim must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision on the merits of the claim(s).  38 C.F.R. § 20.1100(b) (2016).

